Exhibit 10.27

 

SECOND AMENDMENT TO CONTRACT OF SALE AND DEVELOPMENT AGREEMENT

 

This Second Amendment to Contract of Sale and Development Agreement (“Second
Amendment”) is entered into as of this 7th day of April, 2000, by and between
610 Loop Venture, LLC, a Texas Limited Liability Company (“610”) and Landry’s
Management, L.P., a Delaware Limited Partnership (“Landry’s”).

 

RECITALS:

 

WHEREAS, 610 and Landry’s entered into a Contract of Sale and Development
Agreement (the “Agreement”) dated August 17, 1998, which Agreement was
subsequently amended. The terms used herein shall have the meaning ascribed to
them in the Agreement;

 

WHEREAS, Landry’s has requested that 610 release Landry’s from certain
obligations set forth in the Agreement;

 

WHEREAS, Landry’s desires to build and develop its own office building on a
portion of the Land without any involvement, assistance or relationship with
610;

 

WHEREAS, 610 has expended over $2,300,000 in architectural fees in connection
with the Project;

 

WHEREAS, 610 has commenced construction of its development on a portion of the
Land adjacent to the location where Landry’s desires to build and develop its
own office building;

 

WHEREAS, 610 has agreed to release Landry’s from its obligations under the
Agreement;

 

WHEREAS, upon execution of this Second Amendment, 610 agrees to release Landry’s
from any claim for liquidated damages resulting from Landry’s request and desire
to terminate certain of its obligations under the Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and conditions
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

  1. 610 shall continue to have the right to acquire the portion of the Land
where 610 has commenced construction of its retail development (“Retail Land”)
and an additional portion of the Land and/or property described in Exhibits “A-1
& A-2” and attached hereto for future expansion or warehouse and miscellaneous
use.

 

 



--------------------------------------------------------------------------------

  2. 610 shall continue to have the right to acquire the Land described in
Exhibit “A-1” at the same price per square foot as provided in the Agreement.
Upon 610’s purchase of the Retail Land, the Lease Agreement referenced in the
Amendment dated May 12, 1999 shall be terminated.

 

  3. In order to exercise any right to acquire property, 610 must provide
written notice to Landry’s. Landry’s shall, within ten (10) days of 610’s
notice, advise 610 of the price for the Land and/or property described in
Exhibit “A-2.” At 610’s request, the parties may be required to choose an
appraiser within fifteen (15) days from the date of notice given by 610. Each
party shall share equally in the cost of the appraiser. The purchase price shall
be the appraised value as determined by the appraiser. Upon mutual agreement of
the parties, the parties may disregard the findings of the appraiser and select
another appraiser to determine the appraised value. 610 shall close on the
property within thirty (30) days after the purchase price has been determined.
The property shall be sold on an “as is” basis, with ad valorem taxes pro rated
at closing. Landry’s shall convey the property by special warranty deed at
closing. Landry’s shall be responsible for all closing costs as are reasonable
and customary in Harris County, Texas, including title policies.

 

  4. Except as provided herein and the Lease Agreement dated May 12, 1999, all
other obligations of both 610 and Landry’s under the Agreement and First
Amendment are terminated.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

LANDRY’S:

 

LANDRY’S MANAGEMENT, L.P.,

a Delaware Limited Partnership

By:  

LANDRY’S G.P., INC.,

a Delaware Corporation

By:

   

Name:

   

Title:

   

 

610:

 

610 LOOP VENTURE, LLC,

a Texas Limited Liability Company

By:    

Name:

   

Title:

   

 

 

 

 

 

 

 

2